UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark one) X ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2013 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53164 NeoHydro Technologies Corp. (Exact name of registrant as specified in its charter) Nevada N/A (State or Other Jurisdiction (I.R.S. Employer of Incorporation or Organization) Identification No.) 500N. Rainbow Blvd., Suite 300, Las Vegas, Nevada (Address of principal executive offices) (Zip Code) 310-698-0728 (Registrant’s telephone number, including area code) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes o No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Indicate by checkmark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company þ (Do not check if a smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ The aggregate market value of the Company's common shares of voting stock held by non-affiliates of the Company at April 11, 2014, computed by reference to the last sale of $0.01 per-share price quoted on the OTCQB was $1,653,580. As of April 15, 2014, there were 168,824,706 shares of common stock, par value $0.001 per share, of the registrant outstanding. ii INDEX TITLE PAGE ITEM 1. Business 3 ITEM 2. Properties 13 ITEM 3. Legal Proceedings 13 ITEM 4. Mine Safety Disclosures 13 ITEM 5. Market for Common Equity and Related Stockholder Matters 14 ITEM 7. Management’s Discussion and Analysis of Financial Condition 15 ITEM 8. Financial Statement and Supplementary Data 18 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 19 ITEM 9A. Controls and Procedures 19 ITEM 10. Directors, Executive Officers and Corporate Governance 22 ITEM 11. Executive Compensation 24 ITEM 12. Security Ownership of Certain Beneficial Owners Management and Related Stockholder Matters 26 ITEM 13. Certain Relationships and Related Transactions and Director Independence 27 ITEM 14. Principal Accounting Fees and Services 27 ITEM 15. Exhibits, Financial Statement Schedules 28 iii FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K contains forward-looking statements. When used in this Quarterly Report on Form 10-K, the words "may," "could," "estimate," "intend," "continue," "believe," "expect" or "anticipate" and similar expressions identify forward-looking statements. Although we believe that our plans, intentions, and expectations reflected in any forward-looking statements are reasonable, these plans, intentions, or expectations may not be achieved. Our actual results, performance, or achievements could differ materially from those contemplated, expressed, or implied, by the forward-looking statements contained in this Annual Report on Form 10-K. Important factors that could cause actual results to differ materially from our forward-looking statements are set forth in this Quarterly Report on Form 10-K. Accordingly, readers are cautioned not to place undue reliance on forward-looking statements, which speak only as of the dates on which they are made. All forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by the cautionary statements set forth in this Annual Report on Form 10-K. Except as required by federal securities laws, we are under no obligation to update any forward-looking statement, whether as a result of new information, future events, or otherwise. Although we believe that the expectations reflected in any of our forward-looking statements are reasonable, actual results could differ materially from those projected or assumed in any of our forward-looking statements. Our future financial condition and results of operations, as well as any forward-looking statements, are subject to change and inherent risks and uncertainties. The factors impacting these risks and uncertainties include, but are not limited to: · inability to raise additional financing for working capital; · inability to identify marketing approaches; · deterioration in general or regional economic, market and political conditions; · the fact that our accounting policies and methods are fundamental to how we report our financial condition and results of operations, and they may require management to make estimates about matters that are inherently uncertain; · adverse state or federal legislation or regulation that increases the costs of compliance, or adverse findings by a regulator with respect to existing operations; · changes in U.S. GAAP or in the legal, regulatory and legislative environments in the markets in which we operate; · inability to efficiently manage our operations; · inability to achieve future operating results; · our ability to recruit and hire key employees; · the inability of management to effectively implement our strategies and business plans; and · the other risks and uncertainties detailed in this report. In this form 10-K references to "NeoHydro", "the Company", "we", "us", and "our" refer to NeoHydro Technologies Corp. 1 AVAILABLE INFORMATION We file annual, quarterly and special reports and other information with the SEC. You can read these SEC filings and reports over the Internet at the SEC's website at www.sec.gov. You can also obtain copies of the documents at prescribed rates by writing to the Public Reference Section of the SEC at treet, NE, Washington, DC 20549 on official business days between the hours of 10:00 am and 3:00 pm. Please call the SEC at (800) SEC-0330 for further information on the operations of the public reference facilities. We will provide a copy of our annual report to security holders, including audited financial statements, at no charge upon receipt to of a written request to us at NeoHydro Technologies Corp., 500 N. Rainbow Blvd., Suite 300, Las Vegas, Nevada 89107. 2 PART I ITEM 1. BUSINESS General Company Description Our goal is to provide a simple and easy to use platform for consumers to find business information, including but not limited to product and service descriptions, promotions, loyalty programs, and customer reviews, as well as to provide business owners a simple and easy to use platform to promote their businesses to mobile app users. Through the use of research and development we will be able to continue evolving our platform and features provided for our users. NeoHydro’s goals and objectives are as follows: 1. Setup a board of advisors that specialize in A. Advertising/PR B. Sales C. Development (App/Web) –Dave 2. Short Term A. Reach a specific # of Merchants (Paying Customers) B. Increase # of App Users i. As well as # of x’s a user opens the app (# of interactions) C. Improve Marketing/Branding i. Have “PR” staff visiting businesses (i.e. Epoxy Day) where we show users how the app works ii.Work with (incentivize) employees of businesses 3. Medium/Long Term A. Geographical Expansion i. Expand from Vegas to the rest of the South West (1-2 years) ii. Expand from the South West to the Mid-West (2-3 years) iii. Expand Nationally (~5 years) iv. Expand Internationally (<~10 years) Our primary philosophy is to provide excellent customer service to both app users and merchants, while utilizing feedback through our events, website and mobile app. The mobile application platform gives us an opportunity to seamlessly receive feedback while providing a service. Once feedback has been provided we can then study and then apply this to the system. We believe if you keep the marketing simple, to the point and clean people will be willing to listen and convert. Once a customer is willing to listen, they can be turned into more valuable, loyal customers. NeoHydro’s product is marketed to Mobile App Users as well as Business owners. 3 Products and Services Epoxy, NeoHydro’s mobile app, is a “two-part” system that has a server that both a website and a mobile application access. The mobile app allows users to find local businesses that have an Epoxy membership. An app user can navigate to an individual business several ways. App users can find a specific business by searching for the specific name of the business, the category of the business or by the app users location and listed results on a Map View. App users can then filter the results of the businesses in the Map View by category. Once a business is chosen the app user is presented with a Business Landing Page or “BLP”. The BLP displays information about that specific business that the business owner has input including operating hours, locations, menus, phone numbers as well as marketing such as digital loyalty cards and coupons. Within the BLP app users can also create reviews or “Sticky Notes” about that individual business and review other Sticky Notes that have been previously created. When an app user opens a loyalty card or offer the app has a built in scanner that allows the staff to “punch” or “redeem” either offer. A loyalty card is scanned multiple times and once completely filled is valid for a specified offer from the business owner. The app user can collect or “save” filled loyalty cards to redeem at a later time. A coupon is a one-time use offer that once redeemed will disappear from the device and become de-active. A business needs no equipment as the scanner is built into the Epoxy application that is required to scan each unique QR code. Epoxy provides each business with their own unique code that is used to track each loyalty card and offer. Each time an app user redeems an offer or digitally receives a punch the system tracks that information and displays it on a website administration panel for the business owner to track. The website serves as amerchant login where merchants can access an administration panel that allows them to create their BLP and add digital punch cards, offers, events a and send out direct messages to individuals or groups in real-time.The admin panel also will provide the merchants with analytics such as the number of recipients for these direct messages, the number of punch cards and offers that have been used as well as the individual customers who are recommending that particular business (the referral system is a pending patent).This will allow the merchant to distinguish between different levels of consumers and compensate accordingly. This also adds a level of security and accuracy to the loyalty and coupon program that is not practical with a paper system. Our pricing for merchants is a simple flat membership fee of $50 a month, without any contracts.The mobile app is free for consumers to download, and is available on both Android and Apple platforms. Marketing Plan Our Primary marketing plan is through use of PR. Joining events such as “The Bite of Las Vegas”, an annual food festival in Las Vegas, Nevada which features restaurants from across the Las Vegas Valley, to gain exposure to local markets as well as potential app users. We have setup successful Focus Groups. Through use of focus groups we can market direct to app users. “Epoxy Days” where we spend 2 hours at a local business and allow users to receive an addition 10% Off (or custom offer) – this allows us to reach the app users directly promoting more organic growth (users who have exposure to the app through use or at businesses promoting it) as opposed to users seeing it randomly. We will also be able to market the “Green” Element of Epoxy. The fact is the need for print will be dramatically reduced (nearly eliminated) for merchants. 4 Economics Facts about Mobile Markets: I.According to TheEpochTimes.com, the research firm Gartner predicts that 2013 would see a total of 102,000,000,000 mobile app downloads on smartphones, with app revenues totaling $26,000,000,000.(Source: The EpochTimes.com, “Mobile Apps in 2013: 102 Billion Downloads, $26 Billion in Sales”, September 23, 2013) II. Currently consumers have little control over the “shotgun” approach to marketing (i.e. direct mail, text campaigns and even computer ads). Epoxy allows users to take control of who they hear from, giving them a little control over the way in which advertisements are delivered III.What barriers to entry do you face in entering this market with your new company? Some typical barriers are: - Market Share – Mobile Market - Exposure – App users familiarity with our features - Market Share – Merchant Market - Brand Awareness - Sales Structure IV.And of course, how will you overcome the barriers? - Market share and presence has been our primary obstacle. Through the use of PR and events such as “Epoxy Days” we will gain two types of exposure simultaneously. One, we will be able to get the brand awareness out to app users and two, we will be giving them hands on experience and in turn making them more familiar with brand new features. - Market share in the merchant market will be done through our “claim your location” style of advertising. Merchant locations can be added to the application by not only NeoHydro staff but by app users as well. By doing this, NeoHydro sales staff and marketing can be directed at informing business owners that they can “claim” their business via our website, which would entail providing basic information about that business, such as location, phone number, and the like, free of charge. For merchants to utilize our features (i.e. punch cards, offers and analytics) would require joining Epoxy on a month-to-month basis. - Our sales payment structure will be a commission-based system. At our current state a commission based payment structure is the most conducive to our business. Product Our customers view our product as a convenience. Primarily removing the need to store and save paper offers such as coupons or punch cards. Additionally, app users have responded particularly well to the fact that Epoxy is free of charge, and allows the features it does. Features and Benefits Mobile App Features: · Cost, Epoxy is free · Convenience: Everything is delivered right on consumers device Epoxy will allow users to see businesses in their area, read reviews and share these businesses with friends with one simple click. Users will also have the ability to redeem offers directly from their device through the use of our patent pending software design via their camera. Users benefit from Epoxy because they can “filter” the amount of advertising they are exposed to while merchants still have a platform to share offers on. 5 Merchant User Features: · Cost: very affordable. · Convenient: Everything from creating offers, adding events and informing customers is now done via our website. Merchants simply login and update their customers base as well as new customers · Informative: Analytics Benefits of these features include: · Saving Time, now merchants can not only update customers immediately and in less than 1 minute, they can also track offer usage (Punch Card and Coupon redemption history) · Less frustration: by combing all of these features into one central platform, merchants are also provided a much simpler way to advertise. · Gives merchants “real” as opposed to “theoretical” analytics, meaning that they now can distinguish the actual number of consumers that have “seen” an offer or message. Once this figure is known, merchants can now more accurately market. Customers App Users: · 18-40 · Male and Female Merchants: · Food and Service Industries · Small to medium size businesses · Good quality and service Competition The primary differentiation between Epoxy and what is available in the current market place is the majority of services available for business owners are more favorable to the consumer rather than to the business owner. Our services were designed to benefit primarily the business owner and secondarily the consumers. Business owners no longer need to split revenues with a marketing company such as Groupon or Living Social and now they can create a profile and send out offers or information to receive the full benefits of the return. Currently Yelp would be our primary competitor for the “Reviews” feature of Epoxy. Groupon, Living Social and Amazon Deals are competitors for the “Offer” features of Epoxy. Epoxy has features that have evolved and will continue to evolve directly from user input and interaction. Epoxy’s reviews allow a user not only write reviews about a particular business, but also allows a user to follow fellow users with similar tastes and receive updates when the users they are following write reviews. Our competitive advantage relies heavily on Mr. Gasparine’s experience in the restaurant industry. His background in owning and operating several restaurants has proven to be an asset to this concept, as he is fully aware of the challenges facing business owners in their marketing decisions, and can easily articulate to business owners the advantages that the Epoxy technology gives them in their marketing plan.Our key features that differentiate Epoxy from the rest are the recommendation and rewarding system and the integration of technologies that allow business owners to sign up and engage without the need of any equipment. 6 Niche Our current niche is the small-medium business owner who can benefit from word-of-mouth marketing that don’t have a lot of time to spend towards marketing. Our long term goal is to expand beyond our current niche to include national and regional chains, as well as to continue to serve our core business of small to medium sized independent businesses. Strategy Initial Strategy will be to spend time targeting small-medium size businesses that have a positive reputation and good product. Advertising campaigns will be geared towards explaining the benefits of Epoxy membership as well as how simple it is to use. Secondary Strategy will be affiliated marketing strategies that will enable us to expand our reach through these networks and place our brand into larger national chains. Promotion We will primarily utilize a multi-faceted approach to initially promote our business to merchants, including but not limited to billboards, direct contact by sales staff, sales videos, and web-based promotion.Additionally, will also utilize the customer base within the app to help reach our merchants via a word-of-mouth recommendation program the enables users to recommend Epoxy to business owners for a reward. Pricing Our pricing is a monthly recurring fee of $50/month and we will not require a contract. Operational Plan Development ·Continued Research and Development (Focus Groups of both merchants/app users) ·Design improvements (utilizing Bobby Dragulescu’s skills/services) ·Development (implementing the ideas and feedback into future versions of Epoxy) Patent, Trademark, License and Franchise Restrictions and Contractual Obligations and Concessions We do not have any trademarks, patents, or other intellectual property. We plan to rely on trade secrets, technical know-how, and on-going design development to build and maintain our competitive position. We will take security measures to protect our trade secrets, proprietary know-how and technologies, and confidential data and continue to explore further methods of protection. Our policy is to execute confidentiality agreements with our employees and consultants upon the commencement of an employment or consulting arrangement with us. These agreements generally require that all confidential information developed or made known to the individual by us during the course of the individual’s relationship with us be kept confidential and not disclosed to any third parties. These agreements also generally provide that any designs or product development conceived by the individual in the course of rendering services to us shall be our exclusive property. 7 Research and Development Activities and Costs Research and Development activities are no applicable to our business model. Employees The Company has one employee, who is also an Officer of the Company. Our Officers perform all of the job functions for the Company. The Company has no intention at this time to add employees until it can become a profitable entity. The Company from time to time may retain independent consultants in connection with its operations. (i) The Company's performance is dependent on the performance of its officers. In particular, the Company's success depends on their ability to develop a business strategy which will be successful for the Company. (ii) The Company does not carry key person life insurance on any of its personnel. The loss of the services of any of its executive officers or other key employees could have a material adverse effect on the business, results of operations and financial condition of the Company. The Company's future success also depends on its ability to retain and attract highly qualified technical and managerial personnel. (iii) There can be no assurance that the Company will be able to retain its key managerial and technical personnel or that it will be able to attract and retain additional highly qualified technical and managerial personnel in the future. The inability to attract and retain the technical and managerial personnel necessary to support the growth of the Company's business, due to, among other things, a large increase in the wages demanded by such personnel, could have a material adverse effect upon the Company's business, results of operations and financial condition. 8 Item 1A. Risk Factors. Risk Factors Relating to Our Company RISK FACTORS RELATING TO OUR FINANCIAL CONDITION 1. WE HAVE LIMITED HISTORICAL FINANCIAL INFORMATION UPON WHICH YOU MAY EVALUATE OUR PERFORMANCE. We have a limited history and we are subject to all risks inherent in a developing business enterprise. Our likelihood of success must be considered in light of the problems, expenses, difficulties, complications, and delays frequently encountered by a development stage company. You should consider, among other factors, our prospects for success in light of the risks and uncertainties encountered by companies that, like us, that are in our early stages of development. We may not successfully address these risks and uncertainties or successfully implement our operating strategies. If we fail to do so, it could materially harm our business to the point of having to cease operations and could impair the value of our common stock to the point investors may lose their entire investment. Even if we accomplish these objectives, we may not generate positive cash flows or profits we anticipate in the future. 2. AS WE HAVE RECOGNIZED LIMITED REVENUES SINCE OUR INCEPTION, THERE IS NO ASSURANCE THAT WE WILL BE ABLE TO CONTINUE AS A GOING CONCERN. Our financial statements included with this Form 10-K have been prepared assuming that we will continue as a going concern. Our auditors have made reference to the substantial doubt as to our ability to continue as a going concern in their audit report on our audited financial statements for the year ended December 31, 2013. Because the Company has been issued an opinion by its auditors that substantial doubt exists as to whether the Company can continue as a going concern, it may be more difficult for the Company to attract investors. Since our auditor’s have raised a substantial doubt about our ability to continue as a going concern, this typically results greater difficulty to obtain loans than businesses that do not have a qualified auditors opinion. Additionally, any loans we might obtain may be on less advantageous terms. If we plan to seek additional funds through private placements of our common stock, you may be investing in a company that will not have the funds necessary to continue to deploy its business strategies. If we are not able to achieve sufficient revenues to cover our costs or find financing, then we likely will be forced to cease operations and investors will likely lose their entire investment, investors may lose their entire investment. 3. THE EFFECTS OF WAR, ACTS OF TERRORISM OR NATURAL DISASTERS COULD ADVERSELY AFFECT OUR BUSINESS AND RESULTS OF OPERATIONS. The continued threat of terrorism, heightened security measures and military action in response to acts of terrorism or civil unrest has, at times, disrupted commerce and intensified concerns regarding the United States economy. Any further acts of terrorism or new or extended hostilities may disrupt commerce and undermine consumer confidence, which could negatively impact our sales and results of operations. Similarly, the occurrence of one or more natural disasters, such as hurricanes, fires, floods or earthquakes could result in the closure of one or more of our distribution centers, our corporate headquarters or a significant number of stores or impact one or more of our key suppliers. In addition, these types of events could result in increases in energy prices or a fuel shortage, the temporary or long-term disruption in the supply of product, disruption in the transport of product from overseas, delay in the delivery of product to our factories, our customers or our stores and disruption in our information and communication systems. Accordingly, these types of events could have a material adverse effect on our business and our results of operations. 9 4. OUR MANAGEMENT CONTROLS A LARGE BLOCK OF OUR COMMON STOCK THAT WILL ALLOW THEM TO CONTROL THE COMPANY. As of April 15, 2014, our officers and directors owned approximately 65% of our outstanding preferred stock, which provides approximately 45% voting control. As a result, our officers/directors, along with the few of the major shareholders, will have the ability to control substantially all matters submitted to our stockholders for approval including: a) election of our board of directors; b) removal of any of our directors; c) amendment of our Articles of Incorporation or bylaws; and d) adoption of measures that could delay or prevent a change in control or impede a merger, takeover or other business combination involving us. As a result of their ownership and positions, our officers and directors have the ability to influence all matters requiring shareholder approval, including the election of directors and approval of significant corporate transactions. In addition, the future prospect of sales of significant amounts of shares held by our director and executive officer could affect the market price of our common stock if the marketplace does not orderly adjust to the increase in shares in the market and the value of your investment in the company may decrease. Management's stock ownership may discourage a potential acquirer from making a tender offer or otherwise attempting to obtain control of us, which in turn could reduce our stock price or prevent our stockholders from realizing a premium over our stock price. Investors will own a minority percentage of the Company’s common stock and will have minority voting rights. Investors will not have the ability to control either a vote of the Company’s Shareholders or Board of Directors. RISK FACTORS RELATING TO OUR COMMON STOCK 5. ALTHOUGH OUR STOCK IS QUOTED ON THE OTCQB A LIMITED TRADING MARKET HAS DEVELOPED FOR OUR STOCK AND PURCHASERS OF OUR SECURITIES MAY HAVE DIFFICULTY SELLING THEIR SHARES. Although our stock is quoted on the OTCQB, few trades in our stock have taken place, to-date, and an active trading market in our securities may not develop, or if developed, may not be sustained. If no active market is ever developed for our common stock, it will be difficult for you to sell any shares you purchase in our Company. In such a case, you may find that you are unable to achieve any benefit from your investment or liquidate your shares without considerable delay, if at all. In addition, if no trading develops, your common stock will not have a quantifiable value and it may be difficult, if not impossible, to ever resell your shares, resulting in an inability to realize any value from your investment. 10 6. FUTURE SALES OF SHARES BY EXISTING CONTROLLING STOCKHOLDERS COULD CAUSE OUR STOCK PRICE TO DECLINE. FURTHER, Certain shares of our common stock are restricted from immediate resale. If our existing controlling stockholders sell, or indicate an intention to sell, substantial amounts of our common stock in the public market, the trading price of our common stock could decline. As of December 31, 2013, we have 168,824,706 common shares issued and outstanding. Our officers/directors own 16 million preferred shares which are convertible on a ratio of 2.5 to 1 into common shares, or 40,000,000 common shares. If in the future, if they decide to sell their shares or if it is perceived that they will be sold, to the extent permitted by the Rules 144 and 701 under the Securities Act, the trading price of our common stock could decline. The 16 million preferred shares, (which are convertible into 40,000,000 common shares) owned by our officers/directorswill berestricted from immediate resale in the public market. The restricted shares are restricted in accordance with Rule 144, which states that if unregistered, restricted securities are to be sold, a minimum of one year must elapse between the later of the date of acquisition of the securities from the issuer or from an affiliate of the issuer, and any resale of those securities in reliance on Rule 144. The Rule 144 restrictive legend remains on the stock until the holder of the stock holds the stock for longer than six months (unless an affiliate) and meets the other requirements of Rule 144 to have the restriction removed. The sale or resale of those shares in the public market, or the market’s expectation of such sales, may result in an immediate and substantial decline in the market price of our shares. Such a decline will adversely affect our investors, and make it more difficult for us to raise additional funds through equity offerings in the future. 7. WE HAVE NEVER DECLARED DIVIDENDS ON OUR COMMON STOCK AND DO NOT PLAN TO DO SO IN THE FORESEEABLE FUTURE. We intend to retain any future earnings to finance the operation and expansion of its business and do not anticipate paying any cash dividends in the foreseeable future. As a result, stockholders will need to sell shares of common stock in order to realize a return on their investment, if any. You should not rely on an investment in our company if you require dividend income. The only possibility of any income to investors would come from any rise in the market price of your stock, which is uncertain and unpredictable. A holder of common stock will be entitled to receive dividends only when, as, and if declared by the Board of Directors out of funds legally available therefore. We have never issued dividends on our common stock. Our Board of Directors will determine future dividend policy based upon our results of operations, financial condition, capital requirements, and other circumstances. 8. HOLDERS OF OUR COMMON STOCK HAVE A RISK OF POTENTIAL DILUTION IF WE ISSUE ADDITIONAL SHARES OF COMMON STOCK IN THE FUTURE. Although our Board of Directors intends to utilize its reasonable business judgment to fulfill its fiduciary obligations to our then existing stockholders in connection with any future issuance of our common stock, the future issuance of additional shares of our common stock would cause immediate, and potentially substantial, dilution to the net tangible book value of those shares of common stock that are issued and outstanding immediately prior to such transaction. Any future decrease in the net tangible book value of our issued and outstanding shares could have a material effect on the market value of the shares. 9. IF WE FAIL TO MAINTAIN AN EFFECTIVE SYSTEM OF INTERNAL CONTROLS, WE MAY NOT BE ABLE TO ACCURATELY REPORT OUR FINANCIAL RESULTS OR PREVENT FRAUD AND AS A RESULT, INVESTORS MAY BE MISLED AND LOSE CONFIDENCE IN OUR FINANCIAL REPORTING AND DISCLOSURES, AND THE PRICE OF OUR COMMON STOCK MAY BE NEGATIVELY AFFECTED. The Sarbanes-Oxley Act of 2002 requires that we report annually on the effectiveness of our internal control over financial reporting. A "significant deficiency" means a deficiency or a combination of deficiencies, in internal control over financial reporting that is less severe than a material weakness yet important enough to merit attention by those responsible for oversight of the Company’s financial reporting. A "material weakness" is a deficiency or a combination of deficiencies in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of the annual or interim financial statements will not be prevented or detected on a timely basis. 11 As of December 31, 2013 management assessed the effectiveness of our internal control over financial reporting based on the criteria for effective internal control over financial reporting. The matters involving internal controls and procedures that our management considered to be material weaknesses under the standards of the Public Company Accounting Oversight Board were: (1) lack of a functioning audit committee due to a lack of a majority of independent members and a lack of a majority of outside directors on our board of directors, resulting in ineffective oversight in the establishment and monitoring of required internal controls and procedures. In addition, in connection with our on-going assessment of the effectiveness of our internal control over financial reporting, we may discover "material weaknesses" in our internal controls as defined in standards established by the Public Company Accounting Oversight Board, or the PCAOB. A material weakness is a significant deficiency, or combination of significant deficiencies, that results in more than a remote likelihood that a material misstatement of the annual or interim financial statements will not be prevented or detected. Failure to provide effective internal controls may cause investors to lose confidence in our financial reporting and may negatively affect the price of our common stock. Moreover, effective internal controls are necessary to produce accurate, reliable financial reports and to prevent fraud. If we have deficiencies in our internal controls over financial reporting, these deficiencies may negatively impact our business and operations. 10. LOW-PRICED STOCKS MAY AFFECT THE RESELL OF OUR SHARES. Penny Stock Regulation Broker-dealer practices in connection with transactions in "Penny Stocks" are regulated by certain penny stock rules adopted by the Securities and Exchange Commission. Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system). The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the risk associated with the penny stock market. The broker-dealer must also provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer's account. In addition, the penny stock rules generally require that prior to a transaction in a penny stock; the broker-dealer must make a written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction. These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for a stock that becomes subject to the penny stock rules. The Company’s stock is currently quoted on the OTC-Bulletin Board with no trading activity to date; therefore, the stock will has a trading price of less than $5.00 per share and is subject to the penny stock rules and investors may find it more difficult to sell their securities, should they desire to do so. 12 Item 1B. Unresolved Staff Comments. Not applicable. Item 2. Properties. Our offices are currently located at 500 N. Rainbow Blvd., Suite 300, Las Vegas, Nevada 89107. Management believes that its current leased facilities are not adequate for its needs and that management is looking for another office location to accommodate its administrative operations on commercially reasonable terms, although there can be no assurances in this regard. Item 3. Legal Proceedings. From time to time, we may become involved in various lawsuits and legal proceedings, which arise in the ordinary course of business. However, litigation is subject to inherent uncertainties, and an adverse result in these or other matters may arise from time to time that may harm our business. We are not presently a party to any material litigation, nor to the knowledge of management is any litigation threatened against us, which may materially affect us. Item 4. MineSafety Disclosures Not applicable 13 PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. (a) Market Information NeoHydro Technologies Common Stock, $0.001 par value, is quoted on the OTCQB under the stock symbol: NHYT. There are limited trades of the Company’s stock, there are no assurances that an active market will ever develop for the Company's stock. Year ended December 31, 2013 High Low First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Year ended December 31, 2012 High Low First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ (b) Holders of Common Stock As of April 15, 2014, there were approximatelytwenty-four (24) holders of record of our Common Stock and 168,824,706 shares issued and outstanding. (c) Dividends In the future we intend to follow a policy of retaining earnings, if any, to finance the growth of the business and do not anticipate paying any cash dividends in the foreseeable future. The declaration and payment of future dividends on the Common Stock will be the sole discretion of board of directors and will depend on our profitability and financial condition, capital requirements, statutory and contractual restrictions, future prospects and other factors deemed relevant. (d) Securities Authorized for Issuance under Equity Compensation Plans There are no outstanding grants or rights or any equity compensation plan in place. 14 (e) Recent Sales of Unregistered Securities On July 19, 2013 NeoHydro Technologies Corp. agreed to issue 24,514,319 unregistered shares of its Series A preferred stock to the eight shareholders of Couponz, Inc. in exchange for a one hundred percent (100%) ownership interest of Couponz, Inc.The shares were issued pursuant to the exemption from registration provided by Section 4(2) of the Securities Act.We believe that Section 4(2) is available because the offer and sale did not involve a public offering and there was no general solicitation or general advertising involved in the offer or sale. Before they received these unregistered securities each shareholder of Couponz, Inc. was known to us and our management, through a pre-existing business relationship, as a long-standing business associate.We did not engage in any form of general solicitation or general advertising in connection with this transaction.They were provided access to all material information, which they requested and all information necessary to verify such information and was afforded access to our management in connection with this transaction.The eight shareholders acquired these securities for investment purposes and not with a view toward distribution, acknowledging such intent to us.They understood the ramifications of their actions.The shares of preferred stock issued contain a legend restricting transferability absent registration or applicable exemption. (f) Issuer Purchases of Equity Securities We did not repurchase any of our equity securities during the years ended December 31, 2013 or December 31, 2012. Item 6. Selected Financial Data. Not applicable. Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations. Overview of Current Operations Results of Operations for the years ended December 31, 2013 and 2012 During the fiscal year ended December 31, 2013, the Company has generated $11,705 in revenues. During the fiscal year ended December 31, 2013, the Company had $30,467 in cash, accounts receivable of $2,330, for total current assets of $32,797 as compared to cash of $492 and $nil in accounts receivable for total current assets of $492for the year ended December 31, 2012. During the fiscal year ended December 31, 2013, the Company had total operating expenses of $129,862, as compared to total operating expenses of $121,296 for the same period last year. The increase of $8,566 in operating expenses represented an increase of professional fees of $15,431 and an increase of general and administrative of $19,390.These increases were partially mitigated by a decrease in software development of $26,255. The net loss for the fiscal ended December 31, 2013 was $125,233 as compared to a net loss of $107,973 for the same period last year. The Company used net cash in operations of $31,502 and $95,145 during the twelve month period ended December 31, 2013 and 2012, respectively, provided net cash in investing activities of $1,477 during the twelve month period ended December 31, 2013; and generated cash of $60,000 and $74,965 from financing activities during the twelve month periods ended December 31, 2013 and 2012, respectively. The funds generated from financing activities were from the proceeds of the sale of common stock and preferred stock. 15 Plan of Operation Management does not believe that the Company will be able to generate any significant profit during the coming year. The Company's need for capital may change dramatically if it can generate additional revenues from its operations. There are no assurances additional capital will be available to the Company on acceptable terms. Future funding could result in potentially dilutive issuances of equity securities, the incurrence of debt, contingent liabilities and/or amortization expenses related to goodwill and other intangible assets, which could materially adversely affect the Company's business, results of operations and financial condition. Any future funding might require the Company to obtain additional equity or debt financing, which might not be available on terms favorable to the Company, or at all, and such financing, if available, might be dilutive. Going Concern The Company experienced operating losses of $(285,090) since its inception on November 13, 2007 through the period ended December 31, 2013. The financial statements have been prepared assuming the Company will continue to operate as a going concern which contemplates the realization of assets and the settlement of liabilities in the normal course of business. No adjustment has been made to the recorded amount of assets or the recorded amount or classification of liabilities which would be required if the Company were unable to continue its operations. (See Financial Footnote 3.) Liquidity and Capital Resources As of December 31, 2013, the Company had total current assets of $32,797, total current liabilities of $165,558. The Company has limited financial resources available, which has had an adverse impact on the Company's liquidity, activities and operations. These limitations have adversely affected the Company's ability to obtain certain projects and pursue additional business. Without realization of additional capital, it would be unlikely for the Company to continue as a going concern. In order for the Company to remain a Going Concern it will need to find additional capital. Additional working capital may be sought through additional debt or equity private placements, additional notes payable to banks or related parties (officers, directors or stockholders), or from other available funding sources at market rates of interest, or a combination of these. The ability to raise necessary financing will depend on many factors, including the nature and prospects of any business to be acquired and the economic and market conditions prevailing at the time financing is sought. Management has been seeking outside funding for the Company with little success. The current economic downturn has made it difficult to find new capital sources for the Company. No assurances can be given that any new financing can be obtained to further the Company's business plan. No officer or director received stock options or other non-cash compensation since the Company's inception through December 31, 2013. Future Financings We anticipate continuing to rely on loans from one of our officers and/or equity sales of our common shares in order to continue to fund our business operations. Issuances of additional shares will result in dilution to our existing shareholders. There is no assurance that we will achieve any of additional sales of our equity securities or arrange for debt or other financing to fund our research and development activities. Summary of any product research and development that we will perform for the term of our plan of operation. We do not plan any product research nor development, based on our current business operations. Expected purchase or sale of property and significant equipment We do not anticipate the purchase or sale of any property or significant equipment; as such items are not required by us at this time. 16 Significant changes in the number of employees As of April 11, 2014, we had one employees and one officer. We are dependent upon our officers and directors for our future business development. As our operations expand we anticipate the need to hire additional employees, consultants and professionals; however, the exact number is not quantifiable at this time. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results or operations, liquidity, capital expenditures or capital resources that is material to investors. Critical Accounting Policies and Estimates Revenue Recognition: The Company recognizes revenue on an accrual basis as it invoices for services. Revenue is generally realized or realizable and earned when all of the following criteria are met: 1) persuasive evidence of an arrangement exists between the Company and our customer(s); 2) services have been rendered; 3) our price to our customer is fixed or determinable; and 4) collectability is reasonably assured. Recent Pronouncements The Company's management has evaluated all the recently issued accounting pronouncements through the filing date of these financial statements and does not believe that any of these pronouncements will have a material impact on the Company's financial position and results of operations. Item 7A. Quantitative and Qualitative Disclosures about Market Risk. Not applicable. 17 Item 8. Financial Statements and Supplementary Data. Index to Financial Statements Financial Statements of NeoHydro Technologies: Page Report of Independent Registered Public Accounting Firm F-1 Consolidated Balance Sheets as of December 31, 2013 and 2012 F-2 Consolidated Statements of Operations for the years ended December 31, 2013 and 2012 F-3 Consolidated Statement of Stockholders' Deficit for the years ended December 31, 2013 and 2012 F-4 Consolidated Statement of Cash Flows for years ended December 31, 2013 and 2012 F-5 Consolidated Notes to the Financial Statements F-6 to F-14 18 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Neohydro Technologies Corp. Las Vegas, Nevada We have audited the accompanying consolidated balance sheets of Neohydro Technologies Corp. and its subsidiaries (the “Company”) as of December 31, 2013 and 2012 and the related consolidated statements of operations, stockholders' deficit and cash flows for each of the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of the Company as of December 31, 2013 and 2012 and the consolidated results of their operations and their cash flows for each of the years then in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 3 to the consolidated financial statements, the Company has suffered losses from operations and has a working capital deficit. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regards to these matters are also described in Note 3. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ MaloneBailey, LLP www.malonebailey.com Houston, Texas April 15, 2014 F-1 NEOHYDRO TECHNOLOGIES CORP. CONSOLIDATED BALANCE SHEETS December 31, December 31, ASSETS Current Cash $ $ Accounts receivable - Total Current Assets Trademark and Patent, net Total Assets $ $ LIABILITIES Current Accounts payable and accrued liabilities Loan payable - Derivative liabilities - Total Current Liabilities Convertible notes, net of unamortized discount - Total Liabilities STOCKHOLDERS’ DEFICIT Preferred Stock, $0.00001 par value; authorized: 35,000,000 Series A Preferred shares, 25,080,985 and 24,514,319 issued and outstanding as of December 31, 2013 and December 31, 2012, respectively authorized: 15,000,000 Series B Preferred shares, no shares issued and outstanding as of December 31, 2013 and December 31, 2012 - - Common Stock, $0.00001 par value; authorized: 480,000,000 shares, 168,824,706 and 24,514,319 shares issued and outstanding as of December 31, 2013 and December 31, 2012, respectively - Additional Paid-in Capital Accumulated deficit Total Stockholders’ Deficit Total Liabilities and Stockholders’ Deficit $ $ The accompanying notes are an integral part of these consolidated financial statements F-2 NEOHYDRO TECHNOLOGIES CORP. CONSOLIDATED STATEMENTS OF OPERATIONS For the years ended December 31, 2013 and 2012 Years ended December 31, Revenue $ $ Operating Expenses Professional fees Software development expenses General and administrative expenses Total operating expenses Loss from operations ) ) Other Expenses: Interest expenses ) - Accretion of discount on convertible notes ) - Total other expenses ) - Net loss $ ) ) Net loss per share – basic and diluted $ ) ) Weighted average shares outstanding – basic and diluted 0 The accompanying notes are an integral part of these consolidated financial statements F-3 NEOHYDRO TECHNOLOGIES CORP. CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ DEFICIT Preferred Shares Common Stock Additional Accumulated Total Paid-in Shares Par Value Shares Par Value Paid- in Capital Deficit Equity Balance, December 31, 2011 $ - $ - $ $ ) $ Shares issued for cash 31 Loss for the period ) ) Balance, December 31, 2012 ) ) Recapitalization/shares issued as part of reverse merger 3 ) ) Private placement for preferred shares 3 Private placement for common shares 16 Initial derivative liability associated with tainted instruments ) ) Imputed interest Loss for the period ) ) Balance, December 31, 2013 $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements F-4 NEOHYDRO TECHNOLOGIES CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS For the years ended December 31, 2013 and 2012 Years ended December 31, Cash flows from Operating Activities Net loss $ $ Adjustments to reconcile net loss to net cash used in operations: Accretion of discounts on convertible notes - Imputed interest - Changes in operating assets and liabilities: Accounts receivables Accrued expenses - Accounts payable Net cash used in operating activities Cash flows from Investing Activities Cash from acquisition - Costs of trademark and patent - Net cash provided by (used in) investing activities Cash flows from Financing Activities Private placement for common shares - Private placement for preferred shares Net cash provided by financing activities Increase (decrease) in cash during the period Cash, beginning of period Cash, end of period $ $ Supplemental disclosure of cash flow information: Cash paid for: Interest $ - $ - Income taxes $ - $ - Supplemental non-cash investing activities: Initial derivative liability associated with tainted instruments $ $ - Recapitalization as part of reverse merger $ $ - The accompanying notes are an integral part of these consolidated financial statements F-5 NEOHYDRO TECHNOLOGIES CORP. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS Note 1 – Description of business and basis of presentation Organization and nature of business Neohydro Technologies Corp. (the “Company”) was incorporated in the State of Nevada on November 13, 2007 as Rioridge Resources Corp. On July 22, 2008, the Company changed its name to Neohydro Technologies Corp. We have previously been engaged in the business of acquisition and exploration of mining properties, the industrial waste water business and installing a patented turbo system that was proven to assist an engine to operate more efficiently.We are no longer in any of these businesses. On July 19, 2013, the corporation entered into an agreement to purchase Couponz, Inc. (“Couponz”), a Company incorporated in the State of Nevada.Under the agreement, the Company had the right to acquire 100% of the ownership of Couponz, Inc. in exchangefor the issuance of24,514,319 shares of preferred stock of the Company and $100,000. The agreement provided for the preferred shares issuedto be designated as 1 share of preferredto carry 15 shares of common voting rights and to be convertible into commonshares on the basis of 2.5 shares of common for each 1 share of preferred. Mr. David Gasparine, the sole director of NeoHydro Technologies Corp., is also the controlling shareholder of Couponz, Inc., and, as such, the transaction is considered to be non- arm’s length.Mr. Gasparine became the controlling shareholder of the Company concurrent with the completion of the transaction. On November 1, 2013, the Company completed the aforementioned transaction and Couponz, Inc. became a wholly owned subsidiary of the Company. The business combination was accounted for as a reverse acquisition and recapitalization using accounting principles applicable to reverse acquisitions whereby the financial statements subsequent to the date of the transaction are presented as a continuation of Couponz.Under reverse acquisition accounting Couponz (subsidiary) is treated as the accounting parent (acquirer) and the Company (parent) is treated as the accounting subsidiary (acquiree). All outstanding shares have been restated to reflect the effect of the business combination. Couponz Inc. is the developer of Epoxy app, an application or "app" for iPhone iOS and Android operating systems. Epoxy is an innovative smart phone application designed and created to conveniently connect business owners and consumers in order to ease marketing frustrations. The mobile app gives loyal customers the ease of keeping track of rewards and punch cards all in one place while also giving opportunities to review and share businesses with friends. In turn, Epoxy provides businesses the ability to reward customers, share offers, and deliver information about special events with their customers. Epoxy designers are dedicated to providing a superior and easy-to-use product for business owners to reward loyal customers. Couponz Inc has already filed two patents with the US Patent office.US Patent # 13/168,763 filed June 24th, 2011 and Patent # 13/404,882 filed on Feb 24th, 2012. The first patent (168,763) covers the ability for a mobile application to use the scanning technology within a mobile device to deliver information to our backend and in turn display analytics to the end user (merchants).The second patent (404,882) covers the analytics system of tracking customers who have "shared," the user who has received the "share" and if that user actually redeemed the "share" within the business. Note 2 - Summary of Significant Accounting Policies Principal of Consolidation These consolidated financial statements include the accounts of Neohydro Technologies Corp. and its wholly-owned subsidiary, Couponz, Inc.All intercompany balances and transactions have been eliminated in consolidation. F-6 NEOHYDRO TECHNOLOGIES CORP. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS Note 2 - Summary of Significant Accounting Policies (continued) Estimates In preparing the consolidated financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the statements of financial condition, and revenues and expenses for the years then ended.Actual results may differ significantly from those estimates. Significant estimates made by management include, but are not limited to, the assumptions used to calculate stock-based compensation, derivative liabilities, debt discounts and common stock issued for assets, services or in settlement of obligations. Cash and Cash Equivalents For purposes of reporting within the statements of cash flows, the Company considers all cash on hand, cash accounts not subject to withdrawal restrictions or penalties, and all highly liquid debt instruments purchased with a maturity of three months or less to be cash and cash equivalents. Property and Equipment Property and equipment are recorded at cost. Depreciation and amortization on property and equipment are determined using the straight-line method over the three to five year estimated useful lives of the assets. Capitalized Software Costs Software costs incurred internally in creating computer software products are expensed until technological feasibility has been established upon completion of a detailed program design. Thereafter, all software development costs are capitalized until the point that the product is ready for sale, and are subsequently reported at the lower of unamortized cost or net realizable value. The Company periodically reviews capitalized software costs for impairment where the fair value is less than the carrying value.As of December 31, 2013, all capitalized software costs related to the development of the application were expensed because technological feasibility was established. Trademark and Patent (Intangible assets) Trademark and patent are recorded at cost. Amortization on trademark and patent are determined by their economic life. Revenue Recognition The Company recognizes revenue when persuasive evidence of an arrangement exists, services have been rendered, the sales price is fixed or determinable, and collectability is reasonably assured. This typically occurs when customers are invoiced for their monthly membership fee.Participants in the program pay a monthly subscription fee per retail location, at the start of each month, which amount is immediately recorded as revenue.A notice period of 30 days is required to terminate any services with no refunds payable. Impairment of Long-Lived Assets Long-lived assets are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable through the estimated undiscounted cash flows expected to result from the use and eventual disposition of the assets. Whenever any such impairment exists, an impairment loss will be recognized for the amount by which the carrying value exceeds the fair value. During the years ended December 31, 2013 and 2012, there was no impairment of long-lived assets. F-7 NEOHYDRO TECHNOLOGIES CORP. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS Note 2 - Summary of Significant Accounting Policies (continued) Allowance for Doubtful Accounts We establish an allowance for bad debts through a review of several factors including historical collection experience, current aging status of the customer accounts, and financial condition of our customers. We do not generally require collateral for our accounts receivable. Our allowance for doubtful accounts was $0 as of December 31, 2013 and 2012. Fair Value of Financial Instruments The Company’s financial instruments consist of cash, receivables, payables, and due to related party. The carrying amount of cash, receivables and payables approximates fair value because of the short-term nature of these items. The carrying amount of the notes payable approximates fair value as the individual borrowings bear interest at market interest rates. Income Taxes The Company accounts for income taxes in accordance with Accounting Standards Codification (“ASC”) Topic 740, Income Taxes, which requires that the Company recognize deferred tax liabilities and assets based on the differences between the financial statement carrying amounts and the tax bases of assets and liabilities, using enacted tax rates in effect in the years the differences are expected to reverse. Deferred income tax benefit (expense) results from the change in net deferred tax assets or deferred tax liabilities. A valuation allowance is recorded when it is more likely than not that some or all deferred tax assets will not be realized. Stock based compensation We account for stock based compensation in accordance with ASC 718 which requires companies to measure the cost of employee services received in exchange for an award of an equity instrument based on the grant-date fair value of the award. For stock-based awards granted on or after January 1, 2006, stock-based compensation expense is recognized on a straight-line basis over the requisite service period. In prior years, we accounted for stock-based awards under APB No.25, “Accounting for Stock Issued to Employees.” We account for non-employee share-based awards in accordance with ASC 505-50. Loss per Common Share In accordance with ASC Topic 280 – “Earnings Per Share”, the basic loss per common share is computed by dividing net loss available to common stockholders by the weighted average number of common shares outstanding. Diluted loss per common share is computed similar to basic loss per common share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive. Reclassification Certain reclassifications have been made to the prior period’s financial statements to conform to the current period’s presentation. Recent Accounting Pronouncements The Company has implemented all new accounting pronouncements that are in effect and that may impact its financial statements and does not believe that there are any other new accounting pronouncements that have been issued that might have a material impact on its financial position or results of operations. F-8 NEOHYDRO TECHNOLOGIES CORP. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS Note 3 – Going Concern At December 31, 2013 and 2012, the Company had net losses of $125,233 and $107,973, respectively. The Company believes that its existing capital resources may not be adequate to enable it to execute its business plan. These conditions raise substantial doubt as to the Company’s ability to continue as a going concern. The Company estimates that it will require additional cash resources during 2014 based on its current operating plan and condition. The Company expects cash flows from operating activities to improve, primarily as a result of an increase in revenue and a decrease in certain operating expenses, although there can be no assurance thereof. The accompanying consolidated financial statements do not include any adjustments that might be necessary should we be unable to continue as a going concern. If we fail to generate positive cash flow or obtain additional financing, when required, we may have to modify, delay, or abandon some or all of our business and expansion plans. Note 4 – Business Combination On July 19, 2013, the corporation entered into an agreement to purchase Couponz, Inc. (“Couponz”), a Company incorporated in the State of Nevada.Under the agreement, the Company had the right to acquire 100% of the ownership of Couponz, Inc. in exchangefor the issuance of24,514,319 shares of preferred stock of the Company and $100,000. The agreement provided for the preferred shares issuedto be designated as 1 share of preferredto carry 15 shares of common voting rights and to be convertible to common shares on the basis of 2.5 shares of common for each 1 share of preferred. Mr. David Gasparine, the sole director of NeoHydro Technologies Corp., is also the controlling shareholder of Couponz, Inc., and, as such, the transaction is considered to be non- arm’s length.Mr. Gasparine became the controlling shareholder of the Company concurrent with the completion of the transaction. On November 1, 2013, the Company completed the aforementioned transaction and Couponz, Inc. became a wholly owned subsidiary of the Company. Pursuant to the terms and conditions of the acquisition agreement, we acquired 100% of the issued capital stock, 24,514,319 common shares, of Couponz in exchange for 24,514,319 shares of preferred stock of the Company and $100,000. The following table summarizes the estimated fair values of the assets acquired and liabilities assumed relative to the Parent company operations, at the business combination transaction date: Cash and cash equivalents $ Advances to Couponz Total identifiable assets $ Accounts payable and accrued liabilities $ Loan payable Convertible notes, net of unamortized discount Total identifiable liabilities $ Net identifiable assets $ ) Note 5- Fair Value Measurements FASB ASC 820, Fair Value Measurements and Disclosures, defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. FASB ASC 820 also establishes a fair value hierarchy which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. FASB ASC 820 describes three levels of inputs that may be used to measure fair value: F-9 NEOHYDRO TECHNOLOGIES CORP. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS Note 5- Fair Value Measurements (continued) Level 1 – Quoted prices in active markets for identical assets or liabilities. Level 2 – Observable inputs other than Level 1 prices, such as quoted prices for similar assets or liabilities; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. Level 3 – Unobservable inputs that are supported by little or no market activity and that are financial instruments whose values are determined using pricing models, discounted cash flow methodologies, or similar techniques, as well as instruments for which the determination of fair value requires significant judgment or estimation. If the inputs used to measure the financial assets and liabilities fall within more than one level described above, the categorization is based on the lowest level of input that is significant to the fair value measurement of the instrument. The following table provides a summary of the fair value of our derivative liabilities as of December 31, 2013 and December 31, 2012: Fair value measurements on a recurring basis Level 1 Level 2 Level 3 As of December 31, 2013: Liabilities Stock derivative: 5,877,169shares $ - $ - $ As of December 31, 2012: Liabilities Stock derivative $ - $ - $ - Note 6- Intangible asset Couponz Inc has filed two patents with the US Patent office.US Patent # 13/168,763 filed June 24th, 2011 and Patent # 13/404,882 filed on Feb 24th, 2012. The first patent (168,763) covers the ability for a mobile application to use the scanning technology within a mobile device to deliver information to our backend and in turn display analytics to the end user (merchants).The second patent (404,882) covers the analytics system of tracking customers who have "shared," the user who has received the "share" and if that user actually redeemed the "share" within the business. Analytics System and Method for Monitoring Consumer Interaction with Merchant Promotional Activities Application Serial No. 13/168,763 was abandoned on March 27, 2013. Analytics System and Method for Monitoring and Facilitating Promotion Distribution Application Serial No. 13/404,882 was pending awaiting examination. . Capitalized costs for the aforementioned patents as at December 31, 2013 totaled $7,695. Note 7 - Loans Payable At December 31, 2013, the Company is indebted to unrelated third parties in the amount of $51,573 (December 31, 2012 - $nil).The loan is non-interest bearing and is due on demand. At December 31, 2013, the Company is indebted to a shareholder totaling $5,000. The loan is due on August 8, 2014 and bears interest at 10%.During the year ended December 31, 2013, the company recorded imputed interest of $994 (2012 - $nil). At December 31, 2013, the Company is indebted to a unrelated third party in the amount of $7,000 (December 31, 210- $nil). The loan is non-interest bearing and due on demand. F-10 NEOHYDRO TECHNOLOGIES CORP. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS Note 8 - Convertible Notes a ) On November 27, 2012, the Company entered into a convertible loan agreement. The Company received $25,000 which bears interest at 10% per annum and is due on November 27, 2015. Interest shall accrue from the advancement date and shall be payable quarterly. Any portion of the loan and unpaid interest are convertible at any time at the option of the lender into shares of common stock of the Company at a conversion price of $0.0005 per share. The Company recognized the intrinsic value of the embedded beneficial conversion feature of $25,000 as additional paid-in capital and reduced the carrying value of the convertible debenture to $nil. The carrying value will be accreted over the term of the convertible debenture up to its face value of $25,000.At December 31, 2013 , the carrying values of the convertible debenture and accrued convertible interest thereon were $3,942 and $2,733, respectively. b ) On November 27, 2012, the Company entered into a convertible loan agreement. The Company received $25,000 which bears interest at 10% per annum and is due on November 27, 2015. Interest shall accrue from the advancement date and shall be payable quarterly. Any portion of the loan and unpaid interest are convertible at any time at the option of the lender into shares of common stock of the Company at a conversion price of $0.0005 per share. The Company recognized the intrinsic value of the embedded beneficial conversion feature of $25,000 as additional paid-in capital and reduced the carrying value of the convertible debenture to $nil. The carrying value will be accreted over the term of the convertible debenture up to its face value of $25,000.As at December 31, 2013, the carrying values of the convertible debenture and accrued convertible interest thereon were $3,942 and $2,733, respectively. c ) On November 27, 2012, the Company entered into a convertible loan agreement. The Company received $40,000 which bears interest at 10% per annum and is due on November 27, 2015. Interest shall accrue from the advancement date and shall be payable quarterly. Any portion of the loan and unpaid interest are convertible at any time at the option of the lender into shares of common stock of the Company at a conversion price of $0.0005 per share. The Company recognized the intrinsic value of the embedded beneficial conversion feature of $40,000 as additional paid-in capital and reduced the carrying value of the convertible debenture to $nil. The carrying value will be accreted over the term of the convertible debenture up to its face value of $40,000.As at December 31, 2013, the carrying values of the convertible debenture and accrued convertible interest thereon were $6,308 and $4,373, respectively. d ) On November 27, 2012, the Company entered into a convertible loan agreement. The Company received $35,000 which bears interest at 10% per annum and is due on November 27, 2015. Interest shall accrue from the advancement date and shall be payable quarterly. Any portion of the loan and unpaid interest are convertible at any time at the option of the lender into shares of common stock of the Company at a conversion price of $0.0005 per share. The Company recognized the intrinsic value of the embedded beneficial conversion feature of $35,000 as additional paid-in capital and reduced the carrying value of the convertible debenture to $nil. The carrying value will be accreted over the term of the convertible debenture up to its face value of $35,000.As at December 31, 2013, the carrying values of the convertible debenture and accrued convertible interest thereon were $4,998 and $3,826, respectively. These convertible notes were assumed in the business combination (see note 4). The Company analyzed the conversion feature of above Convertible Notes for derivative accounting consideration under FASB ASC 470 and determined that the conversion feature did not create embedded derivatives. F-11 NEOHYDRO TECHNOLOGIES CORP. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS Note 9- Equity Preferred stock We are authorized to issue 35,000,000 Series A Convertible Preferred stock with $0.00001 par value. Thepreferred shares issued aredesignated as each share of preferredto carry 15 shares of common voting rights and to be convertible to common shares on the basis of 2.5 shares of common for each 1 share of preferred. We are authorized to issue 15,000,000 Series B Convertible Preferred stock with $0.00001 par value. On July 19, 2013, we entered into an acquisition agreement with Couponz, Inc. (“Couponz”).Under the term of the acquisition agreement, the Company acquired all of the issued and outstanding shares of Couponz in exchange for the issuance of 24,514,319 shares of Series A Convertible Preferred of the Company. On November 1, 2013, the Company completed this transaction. During the year ended December 31, 2013, the Company issued a further 333,333 shares of Series A Convertible Preferred from private placements in the amount of $10,000.The Company also had 233,333 preferred shares issued as part of the reverse merger transaction.The Company also agreed to issue a one-year warrant entitling the holder to acquire an additional 533,333 preferred shares at the rate of $0.03 per share. As of December 31, 2013, the total issued and outstanding shares of Series A Convertible Preferred Stock totaled 25,080,985. Common stock We are authorized to issue 480,000,000 shares of common stock with $0.00001 par value. During the year ended December 31, 2013, the Company accepted stock subscriptions for 1,666,666 shares of common stock at $0.03 per share for cash proceeds of $50,000 from a single subscriber. The Company also agreed to issue 2-year warrants entitling the holder to acquire an additional 2,449,999 and 566,667 shares of common stock at an exercise price of $0.30 and $0.03 per share respectively. The Company also had 167,158,040 common shares issued as part of the reverse merger transaction. Note 10 - Share Purchase Warrants As at December 31, 2013, the following common share purchase warrants were outstanding: Warrants Weighted Average Exercise Price Outstanding - December 31, 2012 - - Granted Forfeited/Canceled - Exercised - - Outstanding – December 31, 2013 Exercisable – December 31, 2013 The intrinsic value of these warrants was $0 at December 31, 2013. During the year ended December 31, 2013, the Company issued a 2-year warrant entitling the holder to acquire an additional 50,000 shares of common stock at an exercise price of $0.30 per share as part of a share subscription agreement described above in Note 9. F-12 NEOHYDRO TECHNOLOGIES CORP. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS Note 10 - Share Purchase Warrants (continued) During the year ended December 31, 2013, the Company issued a 2-year warrant entitling the holders to acquire an additional 2,966,666 shares of common stock at an exercise price of $0.30 per share as part of a share subscription agreement described above in Note 9. As of December 31, 2013, the following preferred share purchase warrants were outstanding: Warrants Weighted Average Exercise Price Outstanding - December 31, 2012 - - Granted Forfeited/Canceled - - Exercised - - Outstanding – December 31, 2013 Exercisable – December 31, 2013 The intrinsic value of these warrants was $0 at December 31, 2013. During the period ended December 31, 2013 the Company agreed to issue a one-year warrant entitling the holder to acquire an additional 533,333 preferred shares of Series A Convertible Preferred at the rate of $0.03 per share as part of a share subscription agreement described above in Note 9. Note 11 - Derivative Liabilities As of December 31, 2013, we have determined that we currently have (i) the following shares of common stock issued, and (ii) outstanding instruments which are convertible into the shares of common stock indicated below in connection with warrants, convertible notes and preferred shares previously issued by the Company or agreements with the Company: Common Stock Issued and Outstanding Common Shares exercised from warrants (3,016,666 warrants outstanding) Common Shares convertible from convertible notes ($125,000 converted at $0.0005 per share ) Common Shares convertible from Preferred Series A (25,080,985 shares outstanding) Common Shares convertible from Preferred Series A warrants (533,333 warratns outstanding) Total Common Shares Outstanding and Accounted For/Reserved Accordingly, given the fact that the Company currently has 480,000,000 shares of common stock authorized, the Company could exceed its authorized shares of common stock by approximately 5,877,169 shares if all of the financial instruments described in the table above were exercised or converted into shares of common stock. 5,877,169 of these shares were in excess of the authorized shares and were accounted for as a derivative liability. The fair value of these 5,877,169 common shares was determined to be $37,614 as of December 31, 2013 using the closing price of Neohydro’s common stock. We have evaluated our convertible cumulative preferred stock under the guidance set out in FASB ASC 470-20 and have accordingly classified these shares as temporary equity in the consolidated balance sheets. F-13 NEOHYDRO TECHNOLOGIES CORP. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS Note 12 - Commitments On June 17, 2013, the Company entered into a Funding Agreement whereby an investor agreed to purchase $100,000 worth of shares of common stock of the Company at $0.03 per share within 90 days (which may be extended by consent of both parties to 120 days) and receive a 2-year warrant for an additional $100,000 worth of shares at $0.30 per share. As of December 31, 2013, the Company has received $72,000 under the Funding Agreement towards the committed purchase value. On July 16, 2013 the Company entered into a second Funding Agreement whereby an investor agreed to purchase $17,000 worth of shares of common stock of the Company at $0.03 per share and receive a 2-year warrant for an additional $17,000 worth of shares at $0.03 per share. As of December 31, 2013, the Company has received $17,000 under the Funding Agreement but had not yet issued the shares. Note 13 – Related Party Transactions The Company’s office services and office space are provided without charge by the sole officer of the Company. Note 14 – Income Taxes The Company uses the liability method, where deferred tax assets and liabilities are determined based on the expected future tax consequences of temporary differences between the carrying amounts of assets and liabilities for financial and income tax reporting purposes. During 2013 and 2012, the Company incurred net losses and, therefore, has no tax liability. The net deferred tax asset generated by the loss carry-forward has been fully reserved. The cumulative net operating loss carry-forward is approximately $271,089 at December 31, 2013, and will begin to expire in the year 2031. The Company had deferred income tax assets as of December 31, 2013, and 2012 as follows: December 31, 2013 December 31, 2012 Loss carryforwards $ $ Less - valuation allowance ) ) Total net deferred tax assets $
